In a proceeding pursuant to CPLR article 78 by the Commissioner of Social Services of the County of Westchester to review a determination of the New York State Commissioner of Social Services, dated April 15, 1975 and made after a statutory fair hearing, which reversed petitioner’s determination not to make payment of a bill rendered to the local department for services of a "rehabilitation attendant” (the reason given for refusal was that the services did not conform to the State medical handbook guidelines for the administration of the New York Medicaid program pursuant to the authority of section 363 et seq. of the Social Services Law), petitioner appeals from a judgment of the Supreme Court, Westchester County, dated April 15, 1976, which, inter alia, confirmed the determination and dismissed the petition. Judgment affirmed, without costs or disbursements. The Commissioner of Social Services of the County of Westchester is required to proceed in compliance with the interpretation of the regulations of the State Department of Social Services by the State Commissioner of Social Services (see Matter of Samuels v Berger, 55 AD2d 913. Furthermore, this court holds that the decision of the New York Department of Social Services has a rational basis in the record, and is neither arbitrary, capricious or violative of lawful procedure (Matter of Pell v Board of Educ., 34 NY2d 222). Latham, Acting P. J., Margett, Titone and Mollen, JJ., concur.